United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1855
Issued: March 10, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 6, 2019 appellant filed a timely appeal from a July 30, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the July 30, 2019 decision, OWCP received additional evidence. However, the
Boards Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation, effective July 30, 2019, as she no longer had disability causally related to the
accepted December 2, 1999 employment injury.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The facts relevant to this
appeal are as follows.
On September 14, 2000 appellant, then a 40-year-old claims examiner, filed an
occupational disease claim (Form CA-2) alleging that she sustained bilateral carpal tunnel
syndrome due to factors of her federal employment, including repetitive work duties. OWCP
assigned the claim OWCP File No. xxxxxx040 and accepted it for bilateral carpal tunnel syndrome
and paid wage-loss compensation benefits. Appellant stopped work on March 6, 2001. On
April 24, 2001 she was released to return to work four hours per day with restrictions, and on
May 7, 2001 she was released to work eight hours per day with restrictions.
On March 14, 2002 appellant filed an occupational disease claim for depression due to
being forced to work outside of her medical restrictions and being unable to meet her performance
standards. At the time she filed her claim, she was performing a modified position as a result of
previous work-related injuries under OWCP File No. xxxxxx040. OWCP developed that claim
under OWCP File No. xxxxxx176. On May 10, 2005 OWCP accepted that claim for depressive
disorder. It administratively combined OWCP File Nos. xxxxxx040 and xxxxxx176.
On August 24, 2004 appellant filed a claim for an occupational disease (Form CA-2)
alleging that she developed bilateral cubital tunnel syndrome, neck, bilateral shoulder, and low
back pain as a result of performing repetitive duties. OWCP assigned that claim OWCP File No.
xxxxxx374 and later combined it with OWCP File Nos. xxxxxx040 and xxxxxx176.
Appellant came under the treatment of Dr. Olayinka Ogunro, a Board-certified orthopedist,
beginning in 2007. On December 8, 2015 Dr. Ogunro continued to treat her for bilateral hand
numbness and paresthesia. He diagnosed bilateral carpal tunnel syndrome. Dr. Ogunro noted that
appellant had not worked since September 5, 2001 and was capable of working with restrictions
of typing no more than four hours a day. He further noted that she could use a “voice activated
machine to accommodate restrictions in an eight-hour workday.”
Appellant continued to receive medical treatment from Dr. Ogunro. In a report dated
December 29, 2016, Dr. Ogunro noted that she still complained of numbness in her hands, but she
did not wish to undergo surgical treatment. He reviewed appellant history and provided
3

Docket No. 17-0990 (issued June 12, 2018); Docket No. 08-1043 (issued April 8, 2009); Docket No. 06-1309 &
06-1153 (issued June 14, 2007); Docket No. 05-1722 (issued July 11, 2006); Docket No. 05-1623 (issued April 3,
2006); Docket No. 04-1197 (issued April 13, 2005); Docket No. 03-1592 (issued August 13, 2004); Docket No.
03-1447 (issued December 4, 2003); Docket No. 02-0127 (issued August 2, 2002).

2

examination findings similar to his previous reports. Dr. Ogunro diagnosed bilateral carpal tunnel
syndrome. He noted that “this patient stated that [appellant] can do her work, but with a voice
activated system since this will not bother her wrist.” Dr. Ogunro recommended follow-up in one
year.
By letter dated February 7, 2017, OWCP proposed to reduce appellant’s compensation,
based on her capacity to earn wages as a customer complaint clerk, Dictionary of Occupational
Titles 241.367.014.
By decision dated March 13, 2017, OWCP reduced appellant’s wage-loss compensation,
effective March 14, 2017, finding that appellant had 52 percent wage-earning capacity based on
her capacity to earn wages as a customer complaint clerk.
On April 5, 2017 appellant appealed to the Board.
By decision dated June 12, 2018, the Board affirmed OWCP’s March 13, 2017 decision.
The Board found that OWCP met its burden of proof to reduce appellant’s compensation benefits
based on her capacity to earn wages in the selected position of customer complaint clerk.4
On January 7, 2019 OWCP requested that appellant respond to a series of questions from
her physician providing objective clinical findings, test results, and medical rationale. It afforded
her 30 days to submit the necessary evidence.
In a report dated January 17, 2019, Dr. Ogunro noted that appellant presented for a followup evaluation for bilateral carpal tunnel syndrome. He reported last seeing her in 2017 at which
time she was released to work with restrictions involving data entry for four hours a day and other
activities for the remaining four hours a day with the use of a voice activated system. Dr. Ogunro
related that appellant’s symptoms were limited to occasional numbness and tingling in both hands.
Findings on physical examination on the bilateral hands revealed negative Tinel’s sign, diminished
sensation over the median distribution, and negative Phalen’s test. Dr. Ogunro advised that
appellant could return to regular-duty work without restrictions.
On January 24, 2019 appellant reported that on January 17, 2019 Dr. Ogunro’s released
her to work without restrictions because her accepted conditions resolved. She related that due to
the change in her condition she would like to return to her date-of-injury position as an OWCP
claims examiner in the Dallas district office.
On January 30, 2019 Dr. Ogunro reported last seeing appellant on September 21, 2017 for
pain and numbness in the right hand due to bilateral carpal tunnel syndrome. Appellant related
that her finger tips were most severely affected, but otherwise she had full use of her right hand
and left hand with only occasional numbness and tingling. Dr. Ogunro diagnosed bilateral carpal
tunnel syndrome and opined that it was causally related to her work due to continuous data entry
throughout the working period and over several years. He found that the work-related symptoms
of carpal tunnel syndrome almost completely resolved and the reason for not achieving total

4

Supra note 3.

3

resolution was because appellant was treated nonsurgically. Dr. Ogunro again advised that at this
time she could return to work without restrictions and periodic use of the splints.
In a March 1, 2019 letter, OWCP, relying on Dr. Ogunro’s January 17, 2019 report,
notified appellant that it proposed to terminate her wage-loss compensation as her accepted
condition had ceased without residuals. It afforded her 30 days to submit additional evidence or
argument.
In a letter dated March 5, 2019, appellant responded to the proposed notice to terminate
her wage-loss compensation benefits and asserted that OWCP only referenced Dr. Ogunro’s
January 17, 2019 report and did not mention his January 30, 2019 report. She asserted that the
January 30, 2019 report was significant because it noted the diagnosed condition of bilateral carpal
tunnel syndrome and addressed causal relationship noting that her symptoms have “almost”
completely resolved except for occasional numbness and tingling. The report further relayed that
appellant did not achieve complete resolution because she was treated nonsurgically. She
indicated that the employing establishment made a job offer on November 7, 2017 and she inquired
as to whether the position was still available.
By decision dated July 30, 2019, OWCP terminated appellant’s wage-loss compensation,
effective the same date. It found that the weight of the evidence was represented by her treating
physician Dr. Ogunro.
LEGAL PRECEDENT
According to FECA,5 once OWCP accepts a claim and pays compensation, it has the
burden of proof to justify termination or modification of an employee’s benefits.6 OWCP may not
terminate compensation without establishing that the disability had ceased or that it was no longer
related to the employment.7 Its burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.8 The right to medical
benefits for an accepted condition is not limited to the period of entitlement for disability
compensation.9 To terminate authorization for medical treatment, OWCP must establish that
appellant no longer has residuals of an employment-related condition, which require further
medical treatment.10

5

Supra note 1.

6

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

7
A.G., Docket No. 18-0749 (issued November 7, 2018); see I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB
734 (2003).
8

R.R., Docket No. 19-0173 (issued May 2, 2019); Del K. Rykert, 40 ECAB 284 (1988).

9

L.W., Docket No. 18-1372 (issued February 27, 2019); Kathryn E. Demarsh, 56 ECAB 677 (2005).

10

R.P., Docket No. 17-1133 (issued January 18, 2018); A.P., Docket No. 08-1822 (issued August 5, 2009).

4

ANALYSIS
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation benefits, effective July 30, 2019, as she no longer had disability causally related to
the accepted December 2, 1999 employment injury.
In his comprehensive reports dated January 17 and 30, 2019, Dr. Ogunro, appellant’s
treating physician, noted his review of the medical record and treatment of her work-related
conditions. He described her work duties including continuous data entry over several years which
caused her bilateral carpal tunnel syndrome. Appellant’s physical examination findings included
negative Tinel’s sign, diminished sensation over the median distribution, and negative Phalen’s
test. Dr. Ogunro noted that her symptoms were only occasional numbness and tingling in both
hands otherwise she had full use of her right hand and left hand. He opined that appellant had no
ongoing residuals or disability as a result of the accepted bilateral carpal tunnel syndrome as the
accepted conditions had resolved and she was clinically stable. Dr. Ogunro further opined that she
had no physical limitations due to the accepted bilateral carpal tunnel syndrome and that she could
work in a full-time, full-duty capacity. He concluded that the work-related symptoms of carpal
tunnel syndrome almost completely resolved and the reason for not achieving total resolution was
because appellant was treated nonsurgically. Dr. Ogunro found that she could return to work
without restrictions and periodic use of the splints.
The Board finds that OWCP properly accorded the weight of medical opinion to
Dr. Ogunro, appellant’s treating physician, who reported that appellant no longer had residuals or
disability as a result of the accepted bilateral carpal tunnel syndrome. Dr. Ogunro based his
opinion on a proper factual and medical history and physical examination findings and provided
medical rationale for his opinion that she did not have residuals or work limitations as a result of
the employment injury. Accordingly, OWCP properly relied on his report in terminating
appellant’s wage-loss compensation benefits.11
As the evidence of record establishes that appellant no longer has disability due to her
accepted employment conditions, the Board finds that OWCP properly terminated her wage-loss
compensation benefits, effective July 30, 2019.
On appeal appellant asserts that OWCP’s termination decision was premature because it
did not determine if the job offer was still available, there was a discrepancy as to how the medical
evidence was applied, and a question as to whether the loss of wage-earning capacity decision
should be recalculated. The Board finds her arguments without merit.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation benefits, effective July 30, 2019, as she no longer had disability causally related to
her accepted employment injury.

11

R.B., Docket No. 19-0204 (issued September 6, 2019).

5

ORDER
IT IS HEREBY ORDERED THAT the July 30, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 10, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

